Citation Nr: 0903377	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-21 798	)	DATE
	)
	)


THE ISSUE

Whether a September 1983 decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to a disability 
rating in excess of 10 percent for amputation, distal third 
of the proximal phalanx, right ring finger, should be revised 
or reversed or reversed on the grounds of clear and 
unmistakable error.

(The issue of whether an October 1982 rating decision that 
discontinued a 10 percent rating for a tender and painful 
scar associated with a service-connected amputation, distal 
third of the proximal phalanx, right ring finger, should be 
revised or reversed or reversed on the grounds of clear and 
unmistakable error is the subject of a separate decision of 
the Board.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran (moving party) served under honorable conditions 
from March 1966 to April 1968.

This case comes before the Board on a May 2008 motion by the 
moving party alleging clear and unmistakable error (CUE) in a 
September 1983 Board decision that denied entitlement to a 
disability rating in excess of 10 percent for amputation, 
distal third of the proximal phalanx, right ring finger.  The 
moving party moved the Board to find that the September 1983 
decision was clearly and unmistakably erroneous.  


FINDINGS OF FACT

1.  In July 1968, the RO granted service connection and 
awarded a 10 percent disability rating for amputation, distal 
third of the proximal phalanx, right ring finger.

2.  In February 1970, the RO awarded a separate 10 percent 
disability rating for the tender and painful scar resulting 
from the in-service amputation of the distal third of the 
proximal phalanx of the right ring finger, effective December 
23, 1969.  There was a tenable basis for that decision.

3.  In October 1982, the RO determined that the February 1970 
award of an additional 10 percent rating was clearly and 
unmistakably erroneous, on the basis that the separate rating 
for the scar amounted to impermissible pyramiding.  The 10 
percent rating for the scar was therefore discontinued, 
effective from January 1, 1983.  

4.  The regulations regarding reduction of disability ratings 
extant at the time of the October 1982 decision were not 
considered.

5.  By letter dated October 22, 1982, the RO notified the 
veteran of the October 18, 1982 decision that held that, 
effective January 1, 1983, his compensation benefits would be 
reduced to 10 percent.

6.  The veteran perfected an appeal of the RO's October 1982 
decision.  In a decision dated on September 28, 1983, while 
noting that the 10 percent rating for the scar was terminated 
on the basis of CUE, the Board did not discuss either whether 
the February 1970 RO decision that awarded the separate 10 
percent rating for the scar was clearly and unmistakably 
erroneous or whether the October 1982 decision terminating 
the separate 10 percent rating was proper; instead, the Board 
determined that the veteran was not entitled to a disability 
rating in excess of 10 percent for the residuals of the 
amputation of the distal third of the proximal phalanx of the 
right ring finger.

7.  Although the correct facts, as they were known at the 
time, were before the Board in September 1983, the statutory 
or regulatory provisions then extant were not correctly 
applied, and the failure to apply those laws and regulations 
manifestly changed the outcome of the Board's decision.


CONCLUSIONS OF LAW

1.  The September 28, 1983, Board decision was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.105(d) (2008).

2.  The severance of the 10 percent rating for the scar 
associated with the amputation of the distal third of the 
proximal phalanx of the right ring finger was improper.  The 
10 percent rating is therefore restored, effective from 
January 1, 1983.  38 U.S.C.A. §§ 1110, 5109A, 5112(b)(6) 
(West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(e), 3.344 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the law and 
regulations are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Thus, discussion of the 
notice provisions in this case is not required.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2008).  

The veteran argues that the September 1983 Board decision 
that denied entitlement to a disability rating in excess of 
10 percent for the residuals of the amputation of the distal 
third of the proximal phalanx of the right ring finger was 
clearly and unmistakably erroneous.  Specifically, he argues 
that the Board failed to adequately consider whether the 
February 1970 award of the separate 10 percent rating for the 
scar was clearly and unmistakably erroneous or whether the 
discontinuation of the 10 percent disability rating for the 
scar associated with the amputation was proper.  

The Board has the authority to revise a prior Board decision 
on the grounds of CUE.  38 U.S.C.A. § 7111.  A claim 
requesting review under this statute may be filed at any time 
after the underlying decision is made.  

Under the provisions of 38 C.F.R. § 3.105(a) (2008), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior decision involved CUE involves 
the following three-prong test:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE are:  
(1) changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable VA file number; and, the 
date of the Board decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to refilling.  Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

In May 2008, the veteran filed a motion alleging CUE in the 
September 1983 Board decision.  In support of the motion, he 
argues that the Board mischaracterized the issue before it as 
one of current entitlement to a rating in excess of 10 
percent for the residuals of the amputation rather than 
whether the reduction in benefits was proper.  As a result of 
the mischaracterization, the Board did not address the claim 
for restoration that was procedurally before it.  Further, he 
notes that 38 C.F.R. § 3.344, the regulation regarding the 
stabilization of disability ratings in effect at that time 
required that, for a rating to be reduced, there had to be 
clear evidence showing sustained and material improvement of 
the disability.  In light of the foregoing, he contends that 
because the Board erred in not considering whether the 
February 1970 award of the separate 10 percent rating for the 
scar was clearly and unmistakably erroneous or whether the 
discontinuation of the 10 percent disability rating for the 
scar associated with the amputation was proper, the Board 
failed to cite or apply the pertinent laws and regulations in 
effect at that time governing such matters, and had the 
correct law been applied, the outcome of the Board's decision 
would have been manifestly changed.  Based upon those 
arguments, the Board finds that the motion adequately sets 
forth an alleged specific error of fact or law in accordance 
with 38 C.F.R. § 20.1404(b).  Accordingly, the Board will 
proceed with an analysis of the veteran's motion.

In July 1968, the RO granted service connection and awarded a 
10 percent disability rating for amputation, distal third of 
the proximal phalanx, right ring finger.  In February 1970, 
following a January 1970 VA reexamination, the RO awarded a 
separate 10 percent disability rating for the tender and 
painful scar resulting from the in-service amputation of the 
distal third of the proximal phalanx of the right ring 
finger, effective December 23, 1969.  

The claims folder reflects that subsequent to the February 
1970 decision, no evidence was submitted by the veteran and 
no further action was taken by the RO until the veteran was 
scheduled for an additional VA examination in August 1982.  
Examination at that time again revealed a tender and painful 
scar associated with the amputation.  In October 1982, 
however, the RO determined that the February 1970 award of an 
additional 10 percent rating was clearly and unmistakably 
erroneous, on the basis that the separate rating for the scar 
amounted to impermissible pyramiding.  The 10 percent rating 
for the scar was therefore discontinued, effective from 
January 1, 1983.  By letter dated October 22, 1982, the RO 
notified the veteran of the October 18, 1982, decision that 
held that, effective January 1, 1983, his compensation 
benefits would be reduced to 10 percent.
	
The veteran perfected an appeal of the RO's October 1982 
decision.  In a December 1982 statement, his representative 
argued that reduction of the rating was in error, and that 
the Board should restore the 10 percent rating for the scar.

In a decision dated September 28, 1983, the Board observed, 
at the outset, that in the October 1982 rating decision, the 
10 percent disability rating for the scar associated with the 
amputation had been discontinued based upon a finding of CUE.  
In denying the appeal, the Board did not discuss either 
whether the February 1970 RO decision that awarded the 
separate 10 percent rating for the scar was clearly and 
unmistakably erroneous or whether the October 1982 decision 
terminating the separate 10 percent rating was proper.  As a 
result, the Board neither cited to nor discussed the 
applicable laws and regulations relating to CUE or to the 
reduction of disability ratings.  Instead, the Board 
determined that the veteran was not currently entitled to a 
disability rating in excess of 10 percent for the residuals 
of the amputation of the distal third of the proximal phalanx 
of the right ring finger.  

The Board unquestionably applied the correct facts as known 
at the time of the September 1983 decision.  However, because 
of the mischaracterization of the issue, the Board neither 
cited nor applied statutory or regulatory provisions then 
extant, including, specifically, the regulation governing a 
determination of CUE.  38 C.F.R. § 3.105(e) (1982).  Had the 
Board correctly analyzed the issue before it in September 
1983, the Board would have concluded that the assignment of a 
separate 10 percent disability rating for the scar was not 
CUE and that there was no evidence of sustained improvement 
to justify a reduction in the disability rating for the scar.  
Under those circumstances, the veteran would have been 
entitled to restoration of his 10 percent disability rating 
for the scar from January 1, 1983, the effective date of the 
termination of that benefit.

Although the RO indicated in the October 1982 rating decision 
that it was terminating the 10 percent rating for the scar 
because the February 1970 rating decision granting that 
separation evaluation was clearly and unmistakably erroneous, 
the termination of the separate rating, in effect, amounted 
to a reduction in the veteran's award.  Hence, in the October 
22, 1982, notification letter, the RO indicated that the 
veteran was entitled to submit additional evidence tending to 
show that the reduction should not be made.  Moreover, the RO 
specifically advised the veteran that if he wanted to 
challenge the reduction, he should submit statements from 
physicians who had recently treated or examined him with 
respect to his service-connected disability.  Finally, the RO 
indicated that if such additional evidence was not received 
within 60 days of the date of that letter, his award would be 
reduced.  Accordingly, as argued by the veteran, the Board 
should have adjudicated the matter as a restoration claim.

At that time, the regulations provided that a disability 
rating would not be reduced absent evidence of material 
improvement and reasonable certainty that the material 
improvement found would be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1982).  
Additionally, the governing regulation provided that the 
provisions of § 3.105(e), regarding the procedural steps 
required prior to reducing a rating, were applicable.  When a 
veteran's disability rating is reduced by without following 
the applicable regulations, the reduction is void ab initio.  
Greyzck v. West, 12 Vet. App. 288 (1999).  Where a reduction 
is made without observance of law, although a remand for 
compliance with that law would normally be an adequate 
remedy, in a reduction case, the erroneous reduction must be 
vacated and the prior rating restored.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In reducing the veteran's disability rating, the RO failed to 
adhere to the procedural hurdles which must be overcome prior 
to a rating reduction.  The veteran was not notified of a 
proposal to reduce his rating until the rating was in fact 
reduced.  The failure to adhere to the procedural 
requirements for reducing a rating rendered the rating 
erroneous, requiring that it be vacated and the prior rating 
restored.  Even had the necessary procedural steps been 
undertaken, however, the Board's decision would still have 
been erroneous in that the Board, in September 1983, neither 
cited nor considered 38 C.F.R. § 3.344.  Even more 
significantly, the evidence then of record did not establish 
material improvement.  Hence, had the Board, in September 
1983, considered the issue on appeal as a restoration claim, 
and applied the relevant regulations cited to above, it is 
undebatable that the Board would have concluded that the 
because the regulatory requirements had not been met in 
reducing the veteran's award, restoration of the 10 percent 
rating was warranted from January 1, 1983, the effective date 
of the termination of that benefit.  

Accordingly, regardless of the precise theory under which 
this matter is analyzed (whether the Board in September 1983 
erred in not considering whether the RO's February 1970 
rating decision granting the separate 10 percent rating for 
the scar was clearly and unmistakably erroneous, or whether 
the Board erred in not considering whether the October 1982 
reduction was proper), the Board concludes that the September 
1983 Board decision was clearly and unmistakably erroneous in 
not restoring a 10 percent rating for the scar from the 
January 1, 1983, termination of that benefit.  Hence, the 
motion for reversal of that decision is granted.


ORDER

Effective January 1, 1983, the veteran's 10 percent rating 
for a tender and painful scar associated with the amputation 
of the distal third of the proximal phalanx of the right ring 
finger is reinstated.



                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



